PER CURIAM
The principal error complained of is that the finding of the trial court is against the weight of the evidence.
Whether the finding was justified depends entirely upon whether the trial judge believed the testimony of the witnesses for defendant in error or the witnesses for plaintiff in error.
After a careful consideration of the evidence as disclosed by the record, we are unable to reach the conclusion that the finding of the trial court is against the weight of the evidence.
The claim is made that the court was in error in ordering plaintiff in error committed to the jail of the county until the costs of said proceedings are paid, and we agree with this contention.
One found guilty of contempt in violation of an injunction of the court may be ordered to pay a fine and imprisoned until such fine is paid, but the court is without power to order him committed to jail until the costs are paid.
The judgment in this ease will therefore be modified sa as not to provide for imprisonment for nonpayment of costs, and as so modified the judgment is affirmed.
Funk, PJ., Pardee, J., and Washburn, J., concur.